       Case 2:20-cv-00747-KJD-DJA Document 32 Filed 06/22/20 Page 1 of 3



 1   Gregg A. Hubley, Esq. (Nev. Bar No. 7386)
     Christopher A.J. Swift, Esq. (Nev. Bar No. 11291)
 2   ARIAS SANGUINETTI WANG & TORRIJOS, LLP
     7201 W. Lake Mead Blvd., Suite 570
 3   Las Vegas, Nevada 89128
     Telephone: (702) 789-7529
 4   Facsimile: (702) 909 7865
     Email: gregg@aswtlawyers.com
 5   Email: christopher@aswtlawyers.com
 6   Mike Arias, Esq. (Cal. Bar No. 115385)*
     Alfredo Torrijos, Esq. (Cal. Bar No. 222458)*
 7
     ARIAS SANGUINETTI WANG & TORRIJOS, LLP
 8   6701 Center Drive West, 14th Floor
     Los Angeles, California 90045
 9   Telephone: (310) 844-9696
     Email: mike@aswtlawyers.com
10   Email: alfredo@aswtlawyers.com

11   Alan Brayton, Esq. (Cal Bar No. 73685)*
     Gilbert Purcell, Esq. (Cal Bar No. 113603)*
12   James Nevin, Esq. (Cal. Bar No. 220816)*
     Andrew Chew, Esq. (Cal. Bar No. 225679)*
13   BRAYTON PURCELL, LLP
     222 Rush Landing Road
14   Novato, California 94945
     Telephone: (800) 598-0314
15   Email: abrayton@braytonlaw.com
     Email: gpurcell@braytonlaw.com
16   Email: jnevin@braytonlaw.com
     Email: achew@braytonlaw.com
17
     Attorneys for Plaintiffs and the Proposed Class
18   * pro hac vice admitted
19
                                  UNITED STATES DISTRICT COURT
20                                     DISTRICT OF NEVADA

21   EGG AND I, LLC a Nevada limited liability               Case No: 2:20-cv-00747-KJD-DJA
     company; EGG WORKS, LLC, a Nevada
22   limited-liability company; EGG WORKS 2,
     LLC, a Nevada limited-liability company; EGG            STIPULATION TO EXTEND TIME TO
23   WORKS 3, LLC, a Nevada limited-liability                RESPOND TO DEFENDANT U.S.
     company; EGG WORKS 4, LLC, a Nevada                     SPECIALTY INSURANCE COMPANY
24   limited-liability company; EGG WORKS 5,                 AND DEFENDANT PROFESSIONAL
     LLC, a Nevada limited-liability company; EGG            INDEMNITY AGENCY, INC.’S
25   WORKS 6, LLC, a Nevada limited-liability                MOTION TO DISMISS [ECF NO. 24]
     company; and EW COMMISSARY, LLC, a
26   Nevada limited-liability company,                       [Second Request]
27                  Plaintiffs,
28

                                                       -1-
     294018
       Case 2:20-cv-00747-KJD-DJA Document 32 Filed 06/22/20 Page 2 of 3



 1            vs.

 2   U.S. SPECIALTY INSURANCE COMPANY, a
     Texas corporation; PROFESSIONAL
 3   INDEMNITY AGENCY, INC. dba TOKIO
     MARINE, HCC- SPECIALTY GROUP a New
 4   Jersey corporation,

 5                   Defendants.

 6

 7    STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANT U.S. SPECIALTY
 8   INSURANCE COMPANY AND DEFENDANT PROFESSIONAL INDEMNITY AGENCY,
 9                             INC.’S MOTION TO DISMISS [ECF NO. 24]
10                                         [SECOND REQUEST]
11            Plaintiffs Egg and I, LLC et al., by and through their attorneys of record, the law firms of
12   Arias Sanguinetti Wang & Torrijos, LLP and Brayton Purcell, LLP, and Defendants U.S. Specialty
13   Insurance Company and Professional Indemnity Agency, Inc. dba Tokio Marine, HCC-Specialty
14   Group, by and through their attorneys of record, the law firm of Gordon Rees Scully Mansukhani,
15   LLP, and hereby stipulate to extend the time for Plaintiffs to respond to Defendants’ Motion to
16   Dismiss [ECF No. 24] filed with this Court on May 25, 2020. Per this Court’s Order Granting the
17   Parties First Stipulation for an Extension of Time, a Response is due on or before June 23, 2020.
18   [ECF No. 30]. The Parties respectfully request that this Court extend the time for Plaintiffs’
19   Response to June 30, 2020. The Parties also stipulate and request that the Court extend the time for
20   Defendants’ Reply until July 28, 2020.
21            This is the second request for an extension on the Response. Plaintiffs lead attorneys for
22   this matter are represented by attorneys with offices in Los Angeles, California, with local Nevada
23   counsel.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                      -2-
     294018
       Case 2:20-cv-00747-KJD-DJA Document 32 Filed 06/22/20 Page 3 of 3



 1            Due to Plaintiffs’ counsel falling ill, having to move, and the COVID-19 pandemic, the

 2   Nevada local attorneys are unable to meet the current deadline of June 23, 2020 and request an

 3   additional one week extension to file a Response to the pending Motion to Dismiss.

 4   IT IS SO STIPULATED.
 5   Dated: June 19, 2020

 6   ARIAS SANGUINETTI WANG &                           GORDON REES SCULLY
     TORRIJOS, LLP                                      MANSUKHANI, LLP
 7
     /s/Gregg A. Hubley______________                   /s/ Robert S. Larsen_______
 8   Gregg A. Hubley, Esq.                              Robert S. Larsen, Esq.(Nev. Bar No. 7785)
     Nev. Bar No. 7386                                  Wing Yan Wong, Esq. (Nev. Bar No. 13622)
 9   Christopher A.J. Swift, Esq.                       300 South 4th Street, Suite 1550
     Nev. Bar No. 11291                                 Las Vegas, Nevada 89101
10   7201 W. Lake Mead Blvd., Suite 570                 Telephone: (702) 577-9300
     Las Vegas, Nevada 89128                            Facsimile: (702) 255-2858
11   Telephone: (702) 789-7529
     Facsimile: (702) 909 7865                          Matthew S. Foy, Esq.
12
                                                        Cal. Bar No. 187238
13   Mike Arias, Esq.                                   Jennifer Wahlgren, Esq.
     Cal. Bar No. 115385                                Cal Bar No. 249556
14   Alfredo Torrijos, Esq.                             275 Battery Street, Suite 200
     Cal. Bar No. 222458
                                                        San Francisco, California 94111
15   6701 Center Drive West, 14th Floor
     Los Angeles, California 90045                      Telephone: (415) 875-3174
     Telephone: (310) 844-9696                          Facsimile: (415) 986-8054
16

17   BRAYTON PURCELL, LLP                               Attorneys for Defendants
     Alan Brayton, Esq.
18   Cal Bar No. 73685
     Gilbert Purcell, Esq.
19   Cal Bar No. 113603
     James Nevin, Esq.
20   Cal. Bar No. 220816
     Andrew Chew, Esq.
21   Cal. Bar No. 225679
     222 Rush Landing Road
22   Novato, California 94945
     Telephone: (800) 598-0314
23   Attorneys for Plaintiffs and the Proposed Class
24                                                 ORDER
25

26   IT IS SO ORDERED:
            6/22/2020
27   DATED: ____________________
                                                              ___________________________________
28                                                            UNITED STATES DISTRICT JUDGE
                                                       -3-
     294018
